Exhibit The relief described herein below is SO ORDERED. Signed February 06, 2009. Ronald B. King United States Chief Bankruptcy Judge IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF TEXAS SAN ANTONIO DIVISION In re: ) ) Case No. 09-50455 (RBK) SPECTRUM JUNGLE LABS CORPORATION, et al., ) ) Chapter 11 ) Debtors.1 ) Jointly Administered INTERIM ORDER UNDER 11 U.S.C. §§ 105(a), 362 AND 541 ESTABLISHING NOTIFICATION AND HEARING PROCEDURES FOR TRADING IN EQUITY SECURITIES ANY OBJECTION TO THIS RELIEF BEING GRANTED ON A FINAL BASIS MUST BE IN WRITING AND BOTH FILED WITH THE COURT AND SERVED UPON COUNSEL FOR THE DEBTORS SO AS TO BE ACTUALLY RECEIVED BY FEBRUARY 27, 2009. IF ANY TIMELY OBJECTIONS ARE RECEIVED, A HEARING 1 In addition to Spectrum Jungle Labs Corporation, the following entities are debtors in these related cases: Spectrum Brands, Inc., ROVCAL, Inc., ROV Holding, Inc., Tetra Holding (US), Inc., United Industries Corporation, Schultz Company, Spectrum Neptune US Holdco Corporation, United Pet Group, Inc., DB Online, LLC, Aquaria, Inc., Perfecto Manufacturing, Inc., Aquarium Systems, Inc. and Southern California Foam, Inc. SHALL BE HELD TO CONSIDER SUCH OBJECTIONS ON MARCH 4, 2009, AT 9:00 A.M. (CENTRAL TIME). THIS ORDER SHALL REMAIN IN EFFECT UNTIL SUCH HEARING AND UNLESS OTHERWISE ORDERED BY THIS COURT. Upon the motion (the "Motion")2 of the Debtors for an order, under Bankruptcy Code sections 105(a), 362 and 541 establishing notification and hearing procedures for trading in equity securities; and upon due and sufficient notice of the Motion having been given under the particular circumstances; and it appearing that no other or further notice need be provided; and it appearing that the relief requested by the Motion is in the best interests of the Debtors' estates, their creditors, and other parties in interest; and after due deliberation thereon; and sufficient cause appearing therefor, it is hereby ORDERED, ADJUDGED, AND DECREED THAT: 1.The Motion is GRANTED as set forth herein. 2.Any purchase, sale, or other transfer of equity securities in the Debtors in violation of the procedures set forth herein (including the notice requirements set forth in paragraph 3(a) below) shall be null and void ab initio as an act in violation of the automatic stay under Bankruptcy Code sections 105(a) and 3.The following procedure shall apply to trading in equity securities of Spectrum Brands: (a) Any person or entity (as defined in Treasury Regulations section 1.382-3(a)) who currently is or becomes a Substantial Shareholder (as defined in paragraph (e) below) shall file with this Court, and serve on the Debtors and counsel to the Debtors, a notice of such status, in the form attached hereto as Exhibit 1A, on or before the later of (A) 25 days after the date of entry of this Order or (B) ten days after becoming a Substantial Shareholder. 2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion. 2 (b)Prior to effectuating any transfer of equity securities (including options to acquire stock, as defined in paragraph (e) below) that would result in an increase in the amount of common stock of Spectrum Brands beneficially owned by a Substantial Shareholder or would result in a person's or entity's becoming a Substantial Shareholder, such Substantial Shareholder shall file with this Court, and serve on the Debtors and counsel to the Debtors, advance written notice, in the form attached hereto as Exhibit 1B, of the intended transfer of equity securities. (c)Prior to effectuating any transfer of equity securities (including options to acquire stock, as defined in paragraph (e) below) that would result in a decrease in the amount of common stock of Spectrum Brands beneficially owned by a Substantial Shareholder or would result in a person or entity's ceasing to be a Substantial Shareholder, such Substantial Shareholder shall file with this Court, and serve on the Debtors and counsel to the Debtors, advance written notice, in the form attached hereto as Exhibit 1C, of the intended transfer of equity securities (the notices required to be filed and served under paragraph (b) and this paragraph (c), each a "Notice of Proposed Transfer"). (d)The Debtors shall have 20 calendar days after receipt of a Notice of Proposed Transfer to file with this Court and serve on such Substantial Shareholder an objection to any proposed transfer of equity securities described in the Notice of Proposed Transfer on the grounds that such transfer may adversely affect the Debtors' ability to utilize their Tax Attributes. If the Debtors file an objection, such transaction will not be effective unless approved by a final and nonappealable order of this Court. If the Debtors do not object within such 20-day period, such transaction may proceed solely as set forth in the Notice of Proposed Transfer. Further transactions within the scope of this paragraph must be the subject of additional notices as set forth herein, each with an additional 20-day waiting period. (e)For purposes of this Order, (A) a "Substantial Shareholder" is any person or entity which beneficially owns at least 2,509,000 shares (representing approximately 4.75% of all issued and outstanding shares) of the common stock of Spectrum Brands, (B) "beneficial ownership" shall be determined in accordance with applicable rules under I.R.C. § 382, Treasury Regulations promulgated thereunder, and rulings issued by the Internal Revenue Service, and thus, to the extent provided therein, from time to time shall include, without limitation, direct and indirect ownership (e.g., a holding company would be considered to beneficially own all shares owned or acquired by its subsidiaries), ownership by such holder's family members and persons acting in concert with such holder to make a coordinated acquisition of stock, and ownership of shares which such holder has an option to acquire, and (C) an "option" to acquire stock includes any contingent purchase, warrant, convertible debt, put, stock subject to risk of forfeiture, contract to acquire stock, or similar interest, regardless of whether it is contingent or otherwise not currently exercisable. 3 4.The Debtors may waive, in writing and in their sole and absolute discretion, any and all restrictions, stays, and notification procedures contained in this Order. 5.The Debtors shall serve a Notice of Order setting forth the procedures authorized herein substantially in the form annexed hereto as Exhibit 2 on (a) the United States Trustee for the Western District of Texas; (b) the Securities and Exchange Commission; (c) the Internal Revenue Service; (d) the United States Attorney Office for theWestern District of Texas; (e) counsel to the Debtors' proposed postpetition lenders; (f) counsel to the Debtors' prepetition secured term loan lenders; (g) counsel to the Debtors' prepetition secured asset based loan lenders; (h) counsel to noteholders Harbinger Capital Partners Master Fund I, Ltd., Harbinger Capital Partners Special Situations Fund, L.P., Avenue Capital and D. E. Shaw Laminar Portfolios, L.L.C.; (i) the indenture trustees for the Debtors' three series of public notes; (j) any parties who have filed a notice of appearance prior to the date of service; (k) the parties on the Debtors' list of twenty largest unsecured creditors; and (l) the transfer agents for any class of common stock of Spectrum Brands. Notice served pursuant to the preceding sentence shall be via first class mail, postage prepaid. The Debtors shall also file a copy of this Order as an exhibit to a report on Form 8-K filed with the Securities and Exchange Commission. Additionally, the Debtors shall publish notice of this Order in the form attached hereto as Exhibit 3 in The Wall Street Journal, The Financial Times (U.S. edition), and the Wisconsin State Journal. No further notice of this Order need be served by the Debtors. 6.Any transfer agent(s) for any stock of Spectrum Brands having notice hereof shall provide the Notice of Order to all holders of such stock in excess of 4 1,250,000 shares registered with such transfer agent; provided that, if any transfer agent provides the Debtors with the name and addresses of all registered holders of stock in excess of 1,250,000 shares, the Debtors shall deliver the Notice of Order to such holders. Any such registered holder must, in turn, provide such Notice of Order to any holder for whose account such registered holder holds such stock in excess of 1,250,000 shares, and so on down the chain of ownership.
